Appellate Case: 22-3067     Document: 010110688261       Date Filed: 05/24/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           May 24, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-3067
                                                   (D.C. No. 6:21-CM-60012-EFM-1)
  GERARDO ELIAS,                                                (D. Kan.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.**
                   _________________________________

       Gerardo Elias appeals the district court’s March 24, 2022 order denying his

 motion for early termination of supervised release under 18 U.S.C. § 3583(e)(1).

       The parties have filed a Joint Motion for Summary Disposition. The joint

 motion requests to summarily vacate the district court’s order due to a supervening

 change of law, specifically United States v. Hartley, Nos. 22-3010 & 22-3044, 2022

 WL 1548483, *7, *11 (10th Cir. May 17, 2022) (holding that a district court is



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
           Because this matter is being decided on the parties’ joint motion for
 summary disposition, the panel has determined unanimously that oral argument
 would not materially assist in the determination of this appeal. See Fed. R. App. P.
 34(f); 10th Cir. R. 34.1(G). The case is therefore submitted without oral argument.
Appellate Case: 22-3067     Document: 010110688261       Date Filed: 05/24/2022    Page: 2



 required to make “individualized determinations based on the applicable statutory

 criteria before imposing a sentence or responding to a request to modify a sentence”;

 reversing denial of motions for early termination of probation and remanding to

 district court for further proceedings).

       Upon consideration, we grant the parties’ Joint Motion for Summary

 Disposition, and we remand with instructions for the United States District Court for

 the District of Kansas to vacate its order denying Mr. Elias’s motion to terminate

 supervised release and to conduct further proceedings consistent with United States

 v. Hartley.

       The Clerk is directed to issue the mandate forthwith.




                                            Entered for the Court




                                            Per Curiam




                                            2